FILED
                                                                               September 20, 2022
                                                                                  EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA
                                                                                  SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re G.M. and S.M.

No. 22-0240 (Braxton County 20-JA-48 and 20-JA-49)



                               MEMORANDUM DECISION


        Petitioner Father J.M., by counsel Andrew Chattin, appeals the Circuit Court of Braxton
County’s February 28, 2022, order terminating his parental rights to G.M. and S.M. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Katica Ribel, filed a response in support of the circuit court’s order. The guardian ad litem
(“guardian”), Mary Elizabeth Snead, filed a response on behalf of the children also in support of
the circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In December of 2020, the DHHR filed a child abuse and neglect petition against petitioner
and his live-in girlfriend, K.B., regarding allegations of physical abuse against G.M. 2 After further
investigation, the DHHR filed an amended petition, raising allegations that petitioner and K.B.
failed to seek medical treatment for S.M.’s dislocated hip and/or hip dysplasia, and that petitioner
had previously been arrested and criminally charged for whipping the children with a broken piece
of wood, although the charges were later dismissed.



       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
        Petitioner is the biological father of S.M. and the legal guardian of G.M. K.B. has no
biological relationship with the children but was a daily caretaker in the home.
                                                  1
        In April of 2021, the circuit court held an adjudicatory hearing. The DHHR presented the
testimony of several witnesses who testified to G.M.’s injuries, the allegations of physical abuse,
and S.M.’s untreated medical issues. The DHHR also introduced photographs of the marks on
G.M.’s face and medical records regarding S.M.’s diagnosis of hip dysplasia. Petitioner testified
that he was not home during the incident wherein K.B. hit G.M. and that he had taken S.M. to see
medical professionals for her hip condition but they had told him that nothing was wrong with her
hip. Ultimately, the circuit court adjudicated the children as abused and neglected children. The
circuit court found that petitioner failed to protect the children from K.B.’s actions and also
inflicted physical pain on G.M. The circuit court noted that the evidence established that “this was
not an isolated incident of physical abuse and over the past two (2) years school personnel ha[ve]
witnessed physical evidence of abuse on the child [G.M.]” Lastly, the circuit court found that
petitioner failed to rebut the DHHR’s evidence of medical neglect of S.M. and failed to produce
any documentation of the child’s alleged medical care. The guardian subsequently requested that
petitioner and K.B. submit to psychological evaluations, and the circuit court ordered the same.

        The circuit court held two dispositional hearings in August and September of 2021. The
circuit court heard the testimony of Barbara Nelson, a licensed psychologist who performed
petitioner’s psychological evaluation; two Child Protective Services (“CPS”) workers; and
petitioner. By order entered on February 28, 2022, the circuit court found that petitioner failed to
demonstrate that he would substantially comply with the terms and conditions of an improvement
period. The circuit court found that petitioner failed to take any responsibility for abusing and
neglecting the children, citing to Ms. Nelson’s psychological evaluation report which noted that
despite admitting to hitting the children with a piece of wood, petitioner would not acknowledge
that his use of physical abuse or excessive discipline was wrong. Indeed, petitioner minimized his
conduct and justified his actions by blaming the children’s behaviors. The circuit court noted that
petitioner also justified the girlfriend’s actions until his “eleventh-hour testimony at the
disposition[al] hearing.” The circuit court further found that during his testimony, petitioner’s only
response when asked what he had done wrong was to acknowledge that he should have signed a
safety plan. The circuit court found this especially significant given that the court found that
petitioner failed to protect the children and perpetrated acts of physical abuse on the children. The
circuit court concluded that petitioner lacked any insight into his parenting deficiencies and was
not motivated or willing to change. Lastly, the circuit court found that petitioner was defensive
and had a poor attitude at the dispositional hearing, and that his testimony lacked credibility and
sincerity regarding his willingness to comply with an improvement period. Petitioner appeals the
circuit court’s February 28, 2022, dispositional order terminating his parental rights to the
children. 3

       The Court has previously established the following standard of review in cases such as this:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the


       3
        The mother’s custodial rights were terminated in 2017. Any rights K.B. had to the children
were terminated below. The permanency plan for the children is adoption, and the DHHR is
currently assessing several foster families who are interested in placement of the children.
                                                  2
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his parental rights
without first granting him an improvement period. Petitioner contends that the circuit court
terminated his parental rights based on the physical abuse and his own bad attitude—issues that he
avers could have been addressed through an improvement period. According to petitioner, the
testimony at the dispositional hearing established that he was employed, submitted only negative
drug screens, consistently visited with the children, and complied with all services offered. As
such, petitioner maintains that he demonstrated he was likely to participate in an improvement
period and to correct the conditions of abuse and neglect. Indeed, one CPS worker testified that
petitioner was completely compliant with services and that she did not see any reason to
recommend termination from her observations. Petitioner also testified that he would comply with
the terms and conditions of an improvement period. Petitioner argues that the circuit court’s bases
for terminating his parental rights were subjective and that the evidence, in fact, demonstrated that
there was a reasonable likelihood that he would correct the conditions of abuse and neglect in the
near future.

        We have held that a parent’s “entitlement to an improvement period is conditioned upon
the ability of the [parent] to demonstrate ‘by clear and convincing evidence that the respondent is
likely to fully participate in the improvement period.’” In re Charity H., 215 W. Va. 208, 215, 599
S.E.2d 631, 638 (2004). We find that the circuit court did not err in denying petitioner an
improvement period. Petitioner is correct that he complied with services, visited with the children,
and maintained employment. However, we have previously held that “[i]n making the final
disposition in a child abuse and neglect proceeding, the level of a parent’s compliance with the
terms and conditions of an improvement period is just one factor to be considered. The controlling
standard that governs any dispositional decision remains the best interests of the child.” Syl. Pt. 4,
In re B.H., 233 W. Va. 57, 754 S.E.2d 743 (2014). Here, the circuit court found that, despite
petitioner’s compliance with services, the circumstances of the case did not warrant returning the
children to petitioner’s home as he minimized his conduct and justified his actions by blaming the
children’s behavior. While petitioner testified at the dispositional hearing that he would comply
with services and finally ceased to justify K.B.’s actions, the circuit court found that this testimony
came at the “eleventh hour” and lacked credibility and sincerity. We decline to disturb any
credibility determinations made by the circuit court. See Michael D.C. v. Wanda L.C., 201 W. Va.
381, 388, 497 S.E.2d 531, 538 (1997) (“A reviewing court cannot assess witness credibility
through a record. The trier of fact is uniquely situated to make such determinations and this Court
is not in a position to, and will not, second guess such determinations.”). Moreover, while a CPS

                                                  3
worker testified that she had not personally observed any bases upon which to terminate
petitioner’s parental rights, the CPS worker stated that she had been assigned to the case late in the
proceedings and had not had time to review the file, but had consulted with her predecessors, who
recommended the termination of petitioner’s parental rights. As with petitioner’s testimony, we
decline to disrupt the circuit court’s credibility assessment of the CPS worker. Id. Lastly, we note
that Ms. Nelson gave petitioner an extremely poor prognosis for attaining minimally adequate
parenting and opined that he lacked the motivation or willingness to change or correct his parenting
deficiencies. Accordingly, we find no error in the circuit court’s decision to deny petitioner’s
request for an improvement period.

        The evidence as presented above likewise supports the termination of petitioner’s parental
rights. West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental,
custodial, and guardianship rights upon finding that there is “no reasonable likelihood that the
conditions of neglect or abuse can be substantially corrected in the near future” and that
termination is necessary for the children’s welfare. Here, we find that petitioner demonstrated an
inadequate capacity to solve the problems of abuse and neglect on his own or with help. See W.
Va. Code § 49-4-604(d) (indicating that there is no reasonable likelihood conditions can be
corrected when the abusing parent has “demonstrated an inadequate capacity to solve the problems
of abuse or neglect on [his or her] own or with help.”). While petitioner was not granted an
improvement period, he was granted services, and the circuit court determined that his compliance
with the same was not sufficient to warrant returning the children to his care. Specifically, the
circuit court found that petitioner failed to accept responsibility for his actions and lacked insight
into his parenting deficiencies. Moreover, as noted above, petitioner’s prognosis for attaining
minimally adequate parenting was deemed extremely poor, and his sudden change in heart at the
dispositional hearing left the circuit court unconvinced that petitioner would be able to remedy the
conditions of abuse and neglect in the near future. This abovementioned evidence is sufficient to
support a finding that there was no reasonable likelihood that petitioner could correct the
conditions of abuse and neglect in the near future and that termination was necessary for the
children’s welfare.

        While petitioner argues that the circuit court could have employed a less restrictive
alternative to the termination of his parental rights, such as an improvement period, we have
previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Given the foregoing, we find
no error in the circuit court’s decision to terminate petitioner’s parental rights to the children.




                                                  4
        To the extent petitioner claims his parental rights were terminated based upon allegations
for which he was not adjudicated, we also find no error. The DHHR presented ample evidence of
S.M.’s hip dysplasia and petitioner’s failure to seek treatment for the child, despite prompting from
the child’s principal on multiple occasions. In response, petitioner provided only his testimony that
he took the child for medical treatment. Ultimately, the circuit court found that petitioner failed to
rebut the DHHR’s evidence of medical neglect and failed to provide any evidence to support his
claims that he took S.M. to medical appointments for her hip condition. Accordingly, we find that
petitioner’s argument is without merit as the circuit court clearly made findings regarding the
child’s medical neglect such that petitioner was on notice that the same would be considered at
disposition. Petitioner is entitled to no relief in this regard.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
February 28, 2022, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: September 20, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                  5